Citation Nr: 1016194	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for prostate cancer, status post radiation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO decision, which 
decreased the evaluation assigned to the Veteran's service-
connected prostate cancer, status post radiation, from 100 
percent to 10 percent, effective February 1, 2007.  

The Board notes that this evaluation was then increased to 20 
percent, effective February 1, 2007, in an April 2007 
statement of the case (SOC).  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 

In December 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges that his service-connected prostate 
cancer, status post radiation warrants a higher evaluation.  
Upon review of the claims file, the Board finds that 
additional development is necessary prior to the adjudication 
of this claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Upon review of 
the claims file, the Board notes that the most recent VA 
examination of record relating to the Veteran's service-
connected prostate cancer, status post radiation is from July 
2007, nearly 3 years ago. 

Moreover, the Court has held that a Veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Veteran 
did not expressly indicate at the December 2008 hearing that 
his prostate cancer, status post radiation has worsened since 
the last VA examination, the Veteran did report symptoms of 
such severity as to indicate that this disability may indeed 
have worsened.  

Specifically, the Veteran asserted at the December 2008 
hearing that he has had bad urinary and bowel leakage.  He 
also asserted that his urinary frequency during the day is 
every 1 to 2 hours, and he awakens 5 or more times per night 
to urinate.  He reported that he wears 2 pads at a time 
during the day, which he must change 6 or 7 times per day.  
At the July 2007 VA examination, the Veteran reported urinary 
frequency every 2 to 3 hours during the day and 4 times per 
night.     

Therefore, as the Veteran last underwent a VA examination 
nearly 3 years ago, and the symptoms he reported at the 
December 2008 hearing appear to be worse than those he 
reported at the most recent VA examination, the Board finds 
that this claim must be remanded in order to afford the 
Veteran a VA examination to determine the current severity of 
his service-connected prostate cancer, status post radiation.

Additionally, the Board notes that the Veteran also reported 
at the December 2008 hearing that he receives medical 
treatment at a VA facility in Fayetteville.  As this issue is 
already being remanded, the Board will take this opportunity 
to locate any recent VA treatment records that have not 
already been associated with the claims file, to specifically 
include any VA treatment records from the facility in 
Fayetteville from February 2008 to the present.  


Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file any recent VA treatment records 
that have not already been associated 
with the claims file, to specifically 
include any treatment records from 
the VA facility in Fayetteville from 
February 2008 to the present.  

2.	Schedule the Veteran for an 
appropriate VA examination to 
determine the current severity of his 
prostate cancer, status post 
radiation.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and 
all clinical findings should be 
reported in detail.  The examiner 
should also note the Veteran's 
complaints regarding symptoms 
associated with this disability.  

3.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review.
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


